Citation Nr: 0033339	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  98-13 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability (residuals of low back injury with radiculopathy, 
status post laminectomy and bilateral foraminotomies at L4-
5), currently evaluated as 60 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a right ankle disability (residuals of sprain).

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
INTRODUCTION

The appellant served on active duty from November 1989 to 
February 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

On September 19, 2000, the appellant testified at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the record on appeal.

This issues of an increased rating for the low back 
disability and a total disability rating based on individual 
unemployability are the subject of the remand portion of this 
decision.


FINDINGS OF FACT

1.  The appellant's right ankle disability is not manifested 
by a moderate limitation of motion, or by objectively painful 
motion with radiological evidence of arthritis.

2.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture 
related to his right ankle disability so as to require 
referral for extraschedular consideration by designated 
authority.


CONCLUSIONS OF LAW

1.  The evidence does not warrant the assignment of a 
compensable rating for the appellant's right ankle 
disability.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71,  4.71a, Diagnostic Code 5271 
(2000).

2.  Application of the extraschedular provisions for the 
right ankle disability is not warranted.  38 C.F.R. 
§ 3.321(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity; separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).

Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. 
§ 4.2 (2000).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  See Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate higher 
appellate review.  Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

To accomplish the above, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The appellant's right ankle disability is rated 
noncompensable under Diagnostic Code 5271 for limited range 
of motion of the ankle that does not meet the requirements 
for a compensable evaluation.  38 C.F.R. § 4.31 (2000).  
According to VA regulations, full range of motion of the 
ankle is 20 degrees dorsiflexion and 45 degrees plantar 
flexion.  38 C.F.R. Part 4 (2000).  A compensable rating 
under Code 5271 requires evidence of moderate limitation of 
motion of the ankle.  The next higher (and maximum) schedular 
rating, 20 percent, may be assigned for marked limitation of 
motion of the ankle.  With respect to the rating of a 
musculoskeletal joint disability, the Board must consider the 
application of 38 C.F.R. § 4.40 (2000) regarding functional 
loss due to joint pain on use or during flare-ups, and 38 
C.F.R. § 4.45 (2000) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995) (title 38, Code of Federal 
Regulations, Sections 4.40 and 4.45 make clear that pain must 
be considered capable of producing compensable disability of 
the joints).

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence found 
probative to this claim is against entitlement to an 
increased rating for the appellant's right ankle disability.  
The evaluation of a service-connected disability requires a 
review of a veteran's medical history with regard to that 
disorder.  38 C.F.R. § 4.2 (2000).  However, the primary 
concern in a claim for an increased evaluation is the present 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the medical evidence, in particular, the recent VA 
examination conducted in March 1998.  On that examination, 
the appellant reported that he sprained his right ankle in 
service playing basketball.  Clinically, examination of this 
right ankle revealed no redness, heat, swelling or deformity.  
Further, it was noted that he had 10 degrees of dorsiflexion 
and 40 degrees of plantar flexion, although no pain on 
movement was noted by the examiner.  X-rays of the right 
ankle taken in February 1998 were interpreted as 
radiographically normal; there was no evidence of fracture or 
bone destruction.  On a prior VA examination conducted in 
September 1995, clinical findings regarding the right ankle 
were similar.  The appellant reported a history of a sprain-
type injury with occasional stiffness and frequent popping, 
but clinically, examination of the right ankle showed no 
evidence of redness, heat or swelling.  In addition, there 
was no evidence of tenderness or palpation, and he had the 
same range of motion ability (10 degrees on dorsiflexion and 
40 degrees on plantar flexion).  X-rays taken in connection 
with this examination were also normal:  "Multiple views 
show no bony abnormalities."  There is no evidence of 
regular outpatient treatment for the right ankle.

By reason of these findings, the Board concludes that the 
disability picture presented does not support entitlement to 
increased compensation.  He clearly has some minimal range of 
motion deficits in the right ankle, but in view of the entire 
medical picture as shown on the 1995 and 1998 VA 
examinations, which reflects essentially a normal right ankle 
in terms of objective clinical examination and x-ray study, 
the Board finds that his disability does not reflect a 
"moderate" degree of impairment for purposes of the 
schedular criteria under Diagnostic Code 5271.  The 
appellant's complaints of pain and swelling in his right 
ankle do not warrant an increased rating under 38 C.F.R. 
§§ 4.40 and 4.45 because the evidence cited above simply does 
not substantiate additional range-of-motion loss in this 
ankle due to pain on use or during flare-ups, or due to 
weakened movement, excess fatigability, or incoordination.  
The Board notes further that the recent VA examination report 
does not include any comments regarding employment 
difficulties the appellant would likely experience due to 
this disability.  However, the Board would like to make clear 
that the description of his disability in these terms is not 
the only evidence to be considered that will determine the 
outcome of this claim.  What matters is that the medical 
findings of record are insufficient to warrant greater a 
compensable evaluation under the schedular standards.  Thus, 
for purposes of entitlement to Government benefits, VA 
recognizes that his right ankle disability does not involve 
any greater degree of impairment of earning capacity of what 
he could earn in civilian occupations.  38 C.F.R. § 4.1 
(2000).  In summary, the Board finds that entire record on 
appeal, aside from his contentions, does not reflect actual 
increased impairment of earning capacity as a result of the 
right ankle disability.

The Board finds that the appellant's contentions and 
testimony offered in support of his claim for increased 
compensation benefits for the right ankle disability are 
outweighed by the medical evidence cited above, which has 
been found more probative to the issue on appeal, and 
therefore, such contentions cannot serve to award a higher 
rating.  Consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
currently assigned disability rating for the right ankle 
accurately reflects the level of impairment pursuant to the 
schedular criteria.  It should be emphasized that the medical 
evidence of record cited above specifically outweighs the 
appellant's own views as to the etiology of his complaints 
and/or the extent of functional impairment caused by this 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

Having found a preponderance of the evidence against 
entitlement to increased compensation for the right ankle 
disability, it follows that the negative evidence is not in a 
state of equipoise with the positive evidence to provide a 
basis for an award.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2000).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this regard, the schedular evaluation assigned in this 
case for the right ankle disability is not inadequate.  
Specifically, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required hospitalization in the remote or 
recent past for this disability.  Hence, it does not appear 
that he has an exceptional disability as manifested by 
frequent hospitalizations.  In addition, there is no record 
of significant or regular outpatient treatment for this 
disability as well; it is not shown that he has ever required 
surgery or other significant medical interventions.  There 
also is no evidence of record which shows that he is not 
working or cannot work due to the right ankle disability.  
Thus, the overall picture presented by the evidence in the 
claims folder does not actually reflect "marked 
interference" in employment due specifically to his right 
ankle disability.  In the absence of any evidence which 
reflects that this disability is exceptional or unusual such 
that the regular schedular criteria are inadequate for rating 
purposes, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An increased rating for the right ankle disability is denied.


REMAND

Additional development of the evidentiary record is in order 
with respect to the low back disability.  The Board notes 
that additional VA medical records, not currently associated 
with the record on appeal, may be pertinent to the proper 
adjudication of this claim:  At his hearing before the 
undersigned Acting Veterans Law Judge in September 2000, the 
appellant testified that he was seem sometime in the summer 
of 2000 for an MRI examination for this low back.  Records on 
file reflect that he was last seen in January 2000 at the 
Biloxi-VAMC for a compensation examination.  Although the 
appellant did not specifically know the exact date of his MRI 
test, the Board believes that the requisition and 
consideration of any additional medical-treatment records is 
necessary as it appears from his testimony that such records 
are relevant to the issue on appeal.  This is particularly 
important with regard to VA medical records.  Well-
established legal precedent holds that VA has constructive 
notice of medical records in its possession, Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (per curiam), and 
therefore, any additional medical records dating from January 
2000 to the present should be obtained and associated with 
the file.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  With the appellant's assistance as to 
the identification of the VA 
facility(ies), the RO should obtain any 
and all VA medical reports pertaining to 
treatment provided to the appellant for 
his low back disability since January 
2000.  Efforts to obtain these records 
should be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.

2.  After completion of the above, the RO 
should readjudicate the issues that 
remain pending on appeal (increased 
rating for the low back disability and 
entitlement to a total disability rating 
based on individual unemployability), 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  The RO 
should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule, if applicable (evidence for 
and against claim in equipoise, see 38 
C.F.R. § 4.3).  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



